     Case 3:20-cv-00856-DMS-NLS Document 18 Filed 09/03/20 PageID.66 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10   LISA KAYE GOLDEN                                    Case Nos.: 20-cv-856 DMS (NLS)
11                                      Plaintiff,
12   v.                                                  ORDER DENYING PLAINTIFF’S
                                                         MOTION TO RECUSE THE
13   MARGARET M. MANN,
                                                         UNDERSIGNED
14                                    Defendant.
15
16
17         Pending before the Court is Plaintiff’s Motion to Recuse the undersigned. (ECF No.
18   11.) The matter is fully briefed and submitted. Plaintiff has a number of Bankruptcy
19   Appeals pending in this Court and moves to recuse the undersigned based on alleged
20   actions undertaken in those appeals. The facts of those underlying appeals are set out in
21   the Court’s prior order denying Plaintiff’s Motion to Recuse. See Order Denying Motion
22   to Recuse (hereinafter “Order”), 19-CV-2178-DMS-NLS, ECF No. 15, at 1–3.
23         Plaintiff now moves to recuse the undersigned based on alleged bias arising out of:
24   (1) the undersigned’s professional relationship with the Honorable Margaret Mann, who is
25   overseeing Plaintiff’s bankruptcy case; (2) the undersigned’s refusal to allow Plaintiff to
26   file documents electronically; and (3) the undersigned’s failure to timely rule on
27   bankruptcy appeals and motions filed by Plaintiff. See Mot. to Recuse, ECF No. 13, at 2–
28   5. Plaintiff raised the first two allegations in her previous Motion to Recuse, filed in 19-

                                                     1
                                                                               20-cv-856 DMS (NLS)
     Case 3:20-cv-00856-DMS-NLS Document 18 Filed 09/03/20 PageID.67 Page 2 of 2



 1   cv-2178. See Order at 7–10. Accordingly, the Court finds those arguments unpersuasive
 2   for the same reasons set forth in the Court’s earlier Order. See id.
 3          Plaintiff raises the third issue for the first time in this motion: that the undersigned
 4   has failed to timely rule on Bankruptcy appeals and motions by Plaintiff. The Court
 5   declines to find a basis for recusal based on this allegation. Indeed, the Court has granted
 6   Plaintiff wide latitude as a pro se litigant in this case and her other cases pending before
 7   the Court, accepting documents that do not comply with the local rules and granting
 8   Plaintiff’s requests for extensions of time. See, e.g., ECF No. 10 (accepting motion
 9   submitted by Plaintiff that failed to comply with Civil Local Rule 5.2 ); ECF No. 16
10   (granting Plaintiff’s second request for an extension of time to respond to pending motions
11   to dismiss); see also Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th Cir. 1999) (affirming
12   district court’s denial of motion to recuse and noting that “the procedural history of [the]
13   case reveals that the district court has been extremely indulgent of [plaintiff], repeatedly
14   granting extensions of time, accepting late-filed pleadings, granting an untimely motion to
15   amend [plaintiff’s] complaint, and reinstating [plaintiff’s] action after its initial dismissal”).
16   Furthermore, the Court has been unable to rule on any of Plaintiff’s bankruptcy appeals
17   because she has yet to file opening briefs in compliance with the Court’s scheduling orders
18   in any case. See, e.g., 18-cv-2089-DMS-NLS; 19-cv-0488-DMS-NLS; 19-cv-836-DMS-
19   NLS. As such, the Court finds Plaintiff has not come forward with any facts that would
20   lead a reasonable observer “with knowledge of all the facts [to] conclude that the judge’s
21   impartiality might be reasonably questioned.” United States v. McTiernan, 695 F.3d 882,
22   891 (9th Cir. 2012) (internal citations and quotation marks omitted).              Accordingly,
23   Plaintiff’s motion is denied.
24          IT IS SO ORDERED.
25   Dated: September 2, 2020
26
27
28

                                                     2
                                                                                    20-cv-856 DMS (NLS)
